Citation Nr: 1302736	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  04-24 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected disabilities.

2.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1969 to November 1970. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from June 2003 and December 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sought on appeal.

In August 2007, November 2010, and April 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  

The Board notes that the Veteran's Virtual VA claims file contains VA medical treatment records that are not currently contained in his paper claims file.  These records have not been reviewed by the RO in a recent Supplemental Statement of the Case (SSOC).  However, in a statement dated in November 2012, the Veteran waived his right to have the RO initially consider this evidence.  38 C.F.R. §§ 20.800, 20.1304 (2012).

The issue of entitlement to service connection for a low back disorder, to include as secondary to the service-connected disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via AMC in Washington, DC.


FINDING OF FACT

There is competent medical evidence of record that shows that the Veteran's hypertension was worsened by his service-connected posttraumatic stress disorder (PTSD) with major depressive disorder (MDD). 



CONCLUSION OF LAW

Hypertension is aggravated by the Veteran's service-connected PTSD with MDD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Here, the Board is granting the claim on appeal.  Thus, there is no prejudice to the Veteran and no further discussion of the VCAA is required.

II.  Service Connection

The Veteran seeks entitlement to service connection for hypertension, as secondary to his service-connected disabilities, to include his service-connected PTSD with MDD.

Service connection may be established for a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  Service connection requires: (1) evidence of a current disorder; (2) evidence of in-service incurrence or aggravation of an injury or disease; and, (3) evidence of a nexus between the current disorder and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease, resulting in a current disorder, was incurred coincident with the military service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be warranted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the military service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Certain chronic diseases, such as hypertension, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.

These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a different restriction on claimants.  As such, because the Veteran's claim was pending before the regulatory change was made in 2006, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, as this version is more favorable to the Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181   (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The May 2012 VA examiner found that the Veteran's hypertension was less likely as not related to service as the Veteran stated on several occasions that he was not diagnosed with hypertension during service and the service treatment records did not show a 5-day test for hypertension or show evidence of random elevated blood pressure.  

In regard to secondary service connection, as noted above, the first element of secondary service connection requires evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examinations in September 2009 and January 2011, the Veteran was diagnosed with essential hypertension.  Thus, the Veteran has satisfied the first element of secondary service connection.

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for, in pertinent part, PTSD with MDD.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
As previously mentioned, the third element of secondary service connection requires nexus evidence establishing a connection between the service-connected disability and the current disorder.  Here, the only nexus opinion of record on the issue of secondary service connection is positive.  

On VA examination in May 2012, the VA examiner who examined the Veteran in September 2009 and January 2011 provided an addendum medical opinion.  Specifically, the examiner found that it is at least as likely as not that the Veteran's service-connected PTSD "does aggravate his hypertension."  The examiner reasoned that with regard to hypertension and PTSD, medical researchers do not exactly know how stress relates to cardiovascular conditions, such as hypertension.  The examiner stated that stress itself can be a risk factor, or it could be that high levels of stress make other risk factors, such as hypertension and high cholesterol, worse.  However, the examiner pointed out that hypertension research scientists are unsure at this point about the possible effects of long-term stress on high blood pressure.  The examiner indicated that if a person is diagnosed with hypertension, this does not mean the person is too stressed or too nervous - a popular myth.  Hypertension is not nervous tension or being over stressed.  In fact, the examiner pointed out that a lot of people who are perfectly calm have hypertension.  Thus, the examiner concluded that the overall common belief is that long-term stress can contribute to hypertension, but the exact impact of this contribution cannot be quantified.  This opinion was rendered following a review of the claims file, and examination of the Veteran, including clinical tests.

The VA examiner's opinion supports the Veteran's claim for service connection for hypertension on a secondary basis, that is, that the Veteran's currently diagnosed hypertension is aggravated by his service-connected PTSD with MDD.  The May 2012 VA physician's opinion is of great probative value as it is supported by a rationale.  There is no contrary medical opinion contained in the claims file.  

Thus, based on the foregoing, the Board finds that the evidence supports the Veteran's claim for service connection for hypertension, as secondary to his service-connected PTSD with MDD.  As the competent medical evidence of record etiologically links the Veteran's hypertension to his service-connected PTSD with MDD by aggravation, service connection for hypertension is warranted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for hypertension, as secondary (aggravation) to the service-connected PTSD with MDD, is granted. 


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claim can be properly adjudicated.  

The Veteran is seeking entitlement to service connection for a low back disorder, to include on a direct basis (i.e., directly incurred during his active military service).  The Board finds that this issue must be remanded to ensure compliance with previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Specifically, the Veteran was afforded a VA examination in January 2011.  The examiner noted that the "c-file did not show any documentation to support this claim of low back problem during active service" and that a statement from a review officer indicated that "service medical records were negative for complaints of back pain."  The Board, however, observed that contrary to the VA examiner's statements, the Veteran's service treatment records (STRs) do document a complaint of low back pain in March 1970 with an assessment of mild muscle strain.  The STRs are not devoid of relevant complaints.

Therefore, the Board remanded for the Veteran to be afforded another VA medical opinion on this issue.  In May 2012, the January 2011 VA examiner provided an addendum VA medical opinion.  The examiner was asked to address questions pertaining to direct service connection and secondary service connection.  The Board finds that the examiner adequately addressed the secondary service connection aspects of the claim.  However, regarding the direct service connection aspect of the claim, the Board finds that the examiner did not provide an adequate opinion.  Specifically, the examiner opined that it is less likely as not that the Veteran's current low back condition is caused by or related to his active military service.  The examiner based his opinion on a review of the Veteran's claims file, "which did not show any low back problems during active service."  Again, the Board notes that this is an incorrect statement, as the Veteran's STRs contain a documented complaint of low back pain in March 1970.  Further, the Veteran has been presumed to have experienced low back pain while loading heavy artillery into weapons in service.  Therefore, the May 2012 VA medical opinion is inadequate for rating purposes.

Accordingly, the Board finds that this issue must be remanded to ensure compliance with previous remand directives.  See Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the entire claims file to the examiner who conducted the May 2012 VA examination concerning the low back disorder for an addendum medical opinion, as set forth below.  If the prior VA examiner is not available, forward the entire claims file to another appropriate medical professional for a response to the following questions.  If deemed necessary by the examiner, afford the Veteran a VA examination for his low back.  The entire claims file, including a copy of this remand, should be made available to the examiner, and a review of the claims file should be noted in the report.

The examiner is asked to provide a medical opinion as to whether it is at least as likely as not (i.e., 50 percent or greater) that the Veteran's current low back disorder is causally or etiologically related to his active military service.

The examiner is asked to review the entire claims file, to include the March 1970 notation in the Veteran's STRs of low back pain with an assessment of mild muscle strain.  The Veteran's STRS are not devoid of low back complaints.  The examiner should presume that the Veteran experienced low back pain from loading heavy artillery into weapons in service.  The examiner should consider the Veteran's contention that his back pain since service is related to the in-service back pain.

A complete rationale must be provided for any opinion offered, which should be based on all lay and medical evidence of record.  If an opinion cannot be offered without resorting to speculation, the examiner should so state, and explain why.

2.  The RO/AMC should review the examination report and determine whether it is in compliance with the remand directives.  If it is not, return the case to the examiner for further opinion or examination, as appropriate.

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


